               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

UNITED STATES OF AMERICA


v.                                       CRIMINAL NO. 1:17-00195


WINDEL LESTER
JAMES EDWARD LESTER, aka “PUNKIN”
GREG LESTER,
GEORGETTA KENNEY,
JAMES KEITH BROWNING

                   MEMORANDUM OPINION AND ORDER

     Before the court is defendant Windel Lester’s Motion for a

Judgment of Acquittal or in the Alternative a New Trial (ECF No.

323) and Supplemental Memorandum in Support of Judgment of

Acquittal or in the Alternative a New Trial. 1    ECF No. 396.   The

government filed a Response to Defendant’s Motions for Judgment

of Acquittal or in the Alternative a New Trial and a Response to

Defendant Windel Lester’s Supplemental Memorandum in Support of

Judgment of Acquittal or in the Alternative a New Trial.     ECF

No. 328, 397.   For the reasons that follow, the motions are

DENIED.




1 The government argues that the defendant’s supplemental
memorandum (ECF No. 396) is untimely. However, the court finds
that the memorandum does not amount to a separate motion and
exercises its discretion to allow the defendant to supplement
its timely filed motion (ECF. No 323) with the supplemental
memorandum.
                        I.     BACKGROUND

       On August 22, 2018, a properly impaneled jury returned

verdicts of guilt (ECF No. 317) against defendant on counts 1,

2, 3, 5, 8, 10, 11, 12, 13, 18, 19, 21, 26, 28, 29, 31, and 33.

The defendant argues that a judgment of acquittal or a new trial

is appropriate because there was insufficient evidence to

sustain guilty verdicts on his counts of conviction.     ECF No.

323.

                         II.    APPLICABLE LAW

       On deciding a motion under Rule 29, the court must view the

evidence in the light most favorable to the government and give

the government the benefit of all reasonable inferences to be

drawn from that evidence.      United States v. Bailey, 819 F.3d 92,

95 (4th Cir. 2016); United States v. Lespeir, 725 F.3d 437, 447

(4th Cir. 2013); United States v. Royal, 731 F.3d 333,337 (4th

Cir. 2013); United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).    The trial court is not permitted to judge the

credibility of the witnesses; it must assume that the jury

resolved all contradictions in favor of the government.     United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998), cert.

denied, 525 U.S. 1141 (1999).

       Rule 33 of the Federal Rules of Criminal Procedure allows a

trial court to grant a new trial to a defendant upon the

defendant's motion “if the interest of justice so requires.”



                                    2
Fed. R. Crim. P. 33(a).   When a Rule 33 motion attacks the

weight of the evidence, a trial court's authority to grant a new

trial is “much broader” than when a trial court decides a motion

under Rule 29 of the Federal Rules of Criminal Procedure.

United States v. Arrington, 757 F.2d 1484, 1485 (4th Cir. 1985).

Included within this broader discretion is the ability to weigh

the credibility of witnesses.   See id.    However, despite a trial

court's broad discretion when deciding a Rule 33 motion that

attacks the weight of the evidence, a trial court should use

such discretion “sparingly, and a new trial should be granted

only when the evidence weighs heavily against the verdict.”     Id.

at 1486; United States v. Singh, 518 F.3d 236 (4th Cir. 2008)

(reversing a district court that granted a new trial under Rule

33 for abuse of discretion where the evidence at trial did not

weigh heavily against the verdict).

                           III. ANALYSIS

     A. Mail and Wire Fraud

     The jury found the defendant guilty of a mail and wire

fraud scheme—specifically, guilty on counts 1, 5, 8, 10, 11, 12,

and 13. The defendant’s supplemental motion first argues that

there was no evidence in the record that Windel Lester placed

any documents in the mail or fax machine.    In response, the

government asserts that such evidence is not required for the




                                 3
defendant to be found guilty of mail or wire fraud and cites in

support to United States v. Godwin, 272 F.3d 659 (4th Cir. 2001).

     Godwin held that, given the broad meaning of the term

“cause” in a mail fraud prosecution, one can be found guilty if

the mailing is reasonably foreseeable, even if it was not

actually intended.    See Godwin, 272 F.3d at 667 (citing Pereira

v. United States, 347 U.S. 1, 8–9, 74 S.Ct. 358, 98 L.Ed. 435

(1954) (holding that “where one does an act with knowledge that

the use of the mails will follow in the ordinary course of

business, or where such use can reasonably be foreseen, even

though not actually intended, then he ‘causes' the mails to be

used.”)).

     Based upon controlling case law and the facts surrounding

the case, the court finds that the government proved that Windel

Lester caused the documents to be mailed or faxed in violation

of the underlying mail and wire fraud statute and the jury

reasonably determined that Windel Lester was guilty of doing so.

     Second, the defendant’s supplemental motion argues that the

government’s use of the conjunctive requires that the government

prove the entirety of the allegation, not just a portion

thereof.    In response, the government cites United States v.

Vann, 660 F.3d 771, 774 (4th Cir. 2011) (citing State v.

Armstead, 149 N.C. App. 652, 562 S.E.2d 450, 452 (2002)), which

explains that “it is settled that a charging document must

allege conjunctively the disjunctive components of an underlying

statute.”    The government also cites United States v. McNeil, 45

                                  4
Fed. Appx. 225, 228 (4th Cir. 2002) for the proposition that

“[t]he government must prove a scheme to defraud, but is not

required to prove every act charged in the indictment in the

scheme to defraud, providing that one or more of them be

proven.”

     The court finds that the United States proved, and the jury

reasonably concluded, that the defendant not only was involved

in the fraudulent scheme, but also led the scheme.

     B. Unlawful Monetary Transactions – Counts 18 and 19

     Next, the defendant argues in his supplemental memorandum

that the government failed to prove that he “knowingly engaged

in and attempted to engage in a monetary transaction,” when

Windel Lester “knew the property involved in the monetary

transaction was criminally derived.”   Specifically, the

defendant argues that there is no evidence supporting an

allegation that Windel Lester “knowingly engaged” in the

particular transaction or that he knew the property was derived

from criminal activity, as alleged in Count 18.   Count 19

alleges that the defendant “aided, abetted, counseled and

commanded Dudley Bledsoe to engage in an unlawful monetary

transaction involving criminally derived property.” The

defendant argues the record illustrates no such trial testimony.

     In response to the defendant’s argument, the government

points out that Counts 18 and 19 involve money derived from the

Matoaka fire, in which the defendant was intimately involved.

The government explains that Count 18 involved the $30,720 cash

                                5
out from the defendant’s joint account with his wife, which were

funds derived from the $68,719 check Bledsoe received from the

Matoaka fund.    Furthermore, the Government explains that Count

19 involved the cash out from the defendant’s bank account

related to the $196,960 check from that same fire.    Therefore,

the government argues that the defendant’s role in the scheme

was funding and sharing in fraudulent insurance proceeds and

providing false receipts to increase the amount of the claim.

     The court agrees with the government’s argument and finds

that the government proved that the defendant knowingly engaged

in a monetary transaction with knowledge that the money was

criminally derived, and aided and abetted those transactions

surrounding the Matoaka fire.

     C. The Weight of the Evidence Supports Conviction

     In this case, it cannot be concluded that the evidence

presented at trial weighed heavily against the verdict.    The

court finds that the evidence at trial, both direct and

circumstantial, supported the jury’s guilty verdicts.

Therefore, a judgment of acquittal or a new trial would be

inappropriate.

                           IV.   CONCLUSION

     Accordingly, the court DENIES the defendant’s Motion for

Judgment of Acquittal or in the Alternative a New Trial.    ECF

No. 323.




                                   6
     The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia and the Probation Office of this

Court.

         IT IS SO ORDERED this 28th day of January, 2019.

                               ENTER:



                              David A. Faber
                              Senior United States District Judge




                                 7
